                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     AKENSHAI TOWNS,
                                                                                      CIVIL ACTION
                                Plaintiff,                                             NO. 17-2866

              v.

     DISTRICT ATTORNEY R. SETH WILLIAMS, et
     al,

                                Defendants.


                                       MEMORANDUM OPINION

Schmehl, J. /s/ JLS                                                               March 29, 2019

I.         INTRODUCTION

              Plaintiff’s Complaint in this matter was filed on June 29, 2017 and on July 24,

     2017, he filed an Amended Complaint against former District Attorney R. Seth Williams,

     Curtis Matthews, David Soto, Officer Michael Schauffele, 35th District Police Officers,

     Unknown, District Attorneys of Philadelphia, Unknown, and Prisoner Transportation

     Services. Defendants, Officer Schauffele and District Attorney Seth Williams1, filed

     Motions to Dismiss and the Court granted Defendants’ Motions without prejudice.

     Plaintiff then filed his Second Amended Complaint on August 6, 2018, setting forth

     causes of action pursuant to 42 U.S.C. § 1983 for violations of his constitutional rights.

     Defendants, Officer Michael Schauffele and District Attorney Lawrence Krasner, now




     1
      Mr. Williams is no longer the District Attorney of Philadelphia. Accordingly, his successor in office,
     Lawrence S. Krasner, Esq., should be substituted as defendant pursuant to F.R.C.P. 25(d).
  move to dismiss Plaintiff’s Second Amended Complaint.2 For the reasons that follow, I

  will grant Defendants’ Motions to Dismiss, and dismiss Plaintiff’s Second Amended

  Complaint with prejudice.

II.     FACTS

        On July 8, 2013, a Philadelphia Municipal Court judge issued an arrest warrant for

  Plaintiff for aggravated assault, possession of an instrument of crime, and simple assault.

  (See Arrest Warrant, Docket No. 21, Exh A). In October 2015, Plaintiff was arrested in

  Jackson Parish, Louisiana. On October 9, 2015, he waived extradition proceedings and

  was extradited to Philadelphia. (See Extradition Waiver, Docket No. 21, Exh B). On

  October 30, 2015, Plaintiff was charged with aggravated assault, possession of an

  instrument of crime, and simple assault. (See CP-51-CR-0011691-2015, Docket No. 21,

  Exh C; MC-51-CR-0033845-2015, Docket No. 21, Exh D). Following a preliminary

  hearing in the Municipal Court on November 18, 2015, Plaintiff’s criminal case was held

  over for trial.

          Plaintiff then commenced this action alleging that Defendants violated his federal

  constitutional and statutory rights by filing “falsified extradition warrants, creating and

  filing false affidavits and or indictments against plaintiff Towns in order to extradite

  plaintiff to Philadelphia as part of a retaliatory scheme.” (Compl. at 3, 9).

          According to Plaintiff, District Attorney Williams and unknown members of the

  District Attorney’s Office drafted and issued a counterfeit extradition warrant to secure

  his extradition from Louisiana to Pennsylvania for 14 counts of forgery. (Am. Compl. at

  ¶ 1). Plaintiff claimed that Defendants’ actions resulted in “violations of his

  2
   A review of the docket entries in this matter shows that only Defendant Schauffele and the District
  Attorneys’ Office of Philadelphia were properly served with the complaint and summons in this matter. See
  Docket Nos. 8 and 12.


                                                     2
  Constitutional and Statutory Rights, denials of due process and freedom of speech,

  violations of the Uniform Extradition Act, unlawful detainment and imprisonment,

  Physical and emotional distress, mental anguish, and a loss of his liberties, wages,

  opportunities and freedoms.” (Id.). Plaintiff also alleges that in October of 2015, Officer

  Schauffele “aided and abetted” District Attorney Seth Williams and “conspir[ed] in the

  construction of falsified documentation (warrants, affidavits, waivers, and indictments)

  against plaintiff Towns.” (Am. Compl. at ¶ 3.)

III.    LEGAL STANDARD

          “To survive a motion to dismiss, a complaint must contain sufficient factual

  matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

  v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

  570 (2007)). A claim satisfies the plausibility standard when the facts alleged “allow[]

  the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Burtch v. Millberg Factors, Inc., 662 F.3d 212, 220-21 (3d Cir. 2011) (citing

  Iqbal, 556 U.S. at 678). While the plausibility standard is not “akin to a ‘probability

  requirement,’” there nevertheless must be more than a “sheer possibility that a defendant

  has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). “Where

  a complaint pleads facts that are ‘merely consistent with’ a defendant's liability, it ‘stops

  short of the line between possibility and plausibility of entitlement to relief.’” Id. (quoting

  Twombly, 550 U.S. at 557).

          The Court of Appeals requires a three-step analysis under a 12(b)(6) motion: (1)

  “it must ‘tak[e] note of the elements [the] plaintiff must plead to state a claim;’” (2) “it

  should identify allegations that, ‘because they are no more than conclusions, are not




                                                 3
 entitled to the assumption of truth;’” and, (3) “[w]hen there are well-pleaded factual

 allegations, [the] court should assume their veracity and then determine whether they

 plausibly give rise to an entitlement for relief.” Connelly v. Lane Construction Corp., 809

 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 675, 679); see also Burtch, 662

 F.3d at 221; Malleus v. George, 641 F.3d 560, 563 (3d. Cir. 2011); Santiago v.

 Warminster Township, 629 F.3d 121, 130 (3d. Cir. 2010).

IV.   DISCUSSION

      A. DEFENDANT SCHAUFFELE

      First, Plaintiff completely fails to plead that Officer Schauffele had any personal

 involvement whatsoever in the alleged wrongs set forth in his Second Amended

 Complaint. A plaintiff cannot sustain a § 1983 claim without averring the existence of

 such personal involvement. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.

 1988). A complaint must include “allegations of personal direction or of actual

 knowledge and acquiescence,” and such allegations “must be made with appropriate

 particularity.” See id. Therefore, a plaintiff cannot survive a motion to dismiss by merely

 making conclusory allegations of personal involvement.

        Here, Plaintiff’s Second Amended Complaint, like his Amended Complaint, does

 not contain factual allegations regarding Schauffele’s conduct, but instead relies on

 conclusory statements parroting legal standards. Plaintiff has thus failed to adequately

 allege that Officer Schauffele was personally involved in a constitutional violation. See

 Santiago v. Warminster Twp., 629 F.3d 121, 131 (3d Cir. 2010) (holding that an

 allegation that supervisors “told [police officers] to do what they did” was conclusory and

 failed to state a claim); Rode, 845 F.2d at 1207; Donahue v. Zola, 2013 WL 3945991, at




                                              4
*2-3, 7 (M.D. Pa. July 30, 2013) (dismissing § 1983 claims against police detective

because “there are no allegations of personal involvement by [the detective] in Plaintiff’s

Complaint”; Holmes v. Keen, 2013 WL 5888137, at *2 (M.D. Pa. Nov. 1, 2013)

(dismissing § 1983 claim against a warden because “the plaintiff makes no allegation that

[the warden] was personally involved in any of the actions”).

       Here, Plaintiff’s allegations against Defendant Schauffele consist of the

following: that he “aided and abetted” the District Attorney, Seth Williams, “in invoking

state law for pursuit of private ends” and that “through conspiring in the construction of

falsified documentation” he violated the constitutional rights of Plaintiff “with the pre

meditated [sic] purpose of charging [him] with charges unrelated to the invalid warrant.”

Sec. Am. Cmplt. at ¶ 3. At best, Plaintiff makes conclusory allegations that Officer

Schauffele “aided and abetted” and “conspired” to deprive him of his rights. He fails to

make any specific factual allegations about what conduct Schauffele allegedly engaged in

that would give rise to a constitutional violation.

       Furthermore, Plaintiff again fails to challenge the legality of his arrest by Officer

Schauffele in Philadelphia for other charges. Instead, Plaintiff focuses on an alleged

“invalid warrant of his extradition” from Louisiana to Philadelphia, and makes vague

legal conclusions with regards to Officer Schauffele’s involvement with the warrant.

Without specific factual allegations regarding how Officer Schauffele was involved in

alleged wrongdoing, Plaintiff fails to state a claim against him under 42 U.S.C. § 1983 in

his Second Amended Complaint, and all claims against Officer Schauffele are dismissed.

     B. DEFENDANT KRASNER

     Plaintiff brings a 42 U.S.C. § 1983 claim against District Attorney Lawrence S.




                                              5
Krasner in his official capacity based on Plaintiff’s allegation that his constitutional rights

were violated when he was extradited from Louisiana to Pennsylvania. An official-

capacity claim against the Philadelphia District Attorney is, in essence, a municipal

liability claim governed by Monell. See Monell v. NewYork City Dep’t of Soc. Servs., 436

U.S. 658, 690 n.55 (1978) (“official-capacity suits generally represent only another way

of pleading an action against an entity of which an officer is an agent”); see also McHugh

v. Koons, 2015 WL 9489593, at *9 (E.D.Pa. Dec. 30, 2015) (“An official capacity suit

against a prosecutor is essentially a municipal liability claim . . . pursuant to Monell.”).

“Generally, a municipality will not be held liable under the doctrine of respondeat

superior for the misconduct of its employees. . . . Rather, a municipality can only be

liable under Section 1983 when a constitutional injury results from the implementation or

execution of an officially adopted policy or informally adopted custom.” Wilson v. City of

Philadelphia, 2016 WL 1392250, at *16 (E.D.Pa. Apr. 8, 2016) (citing Andrews v. City of

Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990); Beck v. City of Pittsburgh, 89 F.3d

966, 971 (3d Cir. 1996)).

     Here, Plaintiff’s Second Amended Complaint does not allege any “officially

adopted policy or informally adopted custom” attributable to the District Attorney’s

Office. Rather, it seeks to impute liability to the District Attorney’s Office based solely

on the acts of one or more unnamed prosecutors involved in extradition proceedings.

Thus, Plaintiff’s theory of the case, insofar as an official-capacity claim is concerned, is

impermissibly based on the doctrine of respondeat superior. Such a claim cannot survive

under Monell. 436 U.S. at 691. Accordingly, Plaintiff’s claim against Defendant Krasner

must be dismissed.




                                               6
V.    CONCLUSION

      For the foregoing reasons, the Court will grant Defendants’ motions to dismiss and

 dismiss Plaintiff’s Second Amended Complaint for failure to state a claim. I am mindful

 of the fact that pro se plaintiffs often should be afforded an opportunity to amend a

 complaint before the complaint is dismissed in its entirety, see Fletcher–Hardee Corp. v.

 Pote Concrete Contractors, 482 F.3d 247, 253 (3d Cir.2007), unless granting further

 leave to amend is not necessary where amendment would be futile or result in undue

 delay, Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004). In this matter, it would clearly

 be futile to allow Plaintiff to amend, as he has already filed three complaints, none of

 which is sufficient to state causes of action against the Defendants. Accordingly,

 Plaintiff’s Second Amended Complaint is dismissed with prejudice as to all Defendants.




                                              7
